DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is not rejected, because Examiner considers it to recite patent-eligible subject matter.  In particular, Examiner considers the following limitations to integrate any abstract ideas into a practical application: “a sensing device comprising a Universal Unique ID ... , wherein the sensing device is made of paper and performs chemical measurement of the sample using colorimetric reagents”

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments, below.
1. A validation method applied to sensor data prior to submitting to a blockchain, comprising:
receiving a sensor captured result at an application (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity);
applying the sensor captured result to a domain-specific statistical model of expected range of variability of measured results to extract a distribution of expected sensor values (abstract; mathematical concepts; mathematical calculations);
computing a confidence value in the sensor captured result using the domain-specific statistical model (abstract; mathematical concepts; mathematical calculations);
validating the confidence value against a required threshold of confidence (abstract; mental processes; observation, evaluation, judgment, or opinion); and
submitting the sensor captured result for appending to the blockchain if the confidence level is validated against the threshold of confidence (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

2. The method of claim 1, further comprising:
receiving a sample geolocation at the application (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
submitting the sample geolocation to the blockchain (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
3. The method of claim 2, further comprising:
identifying, by the application, a non-overlapping tile identification (ID) for the sensor captured result (abstract; mental processes; observation, evaluation, judgment, or opinion); and
associating the sensor captured result with the non-overlapping tile ID (abstract; mathematical concepts; mathematical relationships).
4. The method of claim 3, further comprising retrieving, by the application, historical records for the non-overlapping tile from the blockchain (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
5. The method of claim 4, further comprising:
identifying a plurality of neighboring non-overlapping tiles (abstract; mental processes; observation, evaluation, judgment, or opinion); and
retrieving, by the application, historical records for the plurality of neighboring non- overlapping tiles from the blockchain (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
6. The method of claim 5, further comprising retrieving, by the application, geographical and domain specific data from a knowledge database (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
7. The method of claim 6, wherein the geographical and domain specific data is chosen from the group consisting of current weather events, historical weather events, geographical knowledge, farming knowledge, and historical irrigation data (does not integrate into a practical application because merely further details of insignificant extra-solution activity; not significantly more because merely further details of insignificant extra-solution activity).
8. The method of claim 6, wherein the domain-specific statistical model of expected range of variability comprises an artificial intelligence based model previously trained using data from a variety of geographical regions (abstract; mathematical concepts; mathematical calculations and mathematical relationships), the data comprising, per instance of non-overlapping tile, historical measurements and geolocation-sensitive domain-specific data extending on a plurality of non-overlapping geographical neighboring tiles, repeated over a plurality of tiles (abstract; merely further details of abstract limitations).
9. The method of claim 8, further comprising predicting an expected range for the sensor captured results using the artificial intelligence model, wherein the confidence value compares the sensor captured results to the expected range (abstract; mathematical concepts; mathematical calculations).
10. The method of claim 9, wherein the sensor captured result comprises a chemical test associated with an agricultural product to be delivered under a given food certification criteria (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use).
11. The method of claim 1, further comprising:
receiving a universally unique identifier associated with the captured results (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
validating the sensor that produced the sensor captured result using the universally unique identifier (abstract; mental processes; observation, evaluation, judgment, or opinion).
12. The method of claim 1, wherein the captured results are appended to the blockchain (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) only if the confidence level is validated against the threshold of confidence (abstract; mental processes; observation, evaluation, judgment, or opinion).
13. The method of claim 1, further comprising:
receiving user information associated with the sensor captured result (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity); and
appending the user information to the sensor captured result for submission to the blockchain (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
14. The method of claim 1, further comprising updating a world state database with the sensor captured result (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use).
15. The method of claim 1, wherein the validation method is performed at an intermediate credibility checking layer that validates the sensor captured data prior to appending the sensor captured data onto the blockchain (abstract; mental processes; observation, evaluation, judgment, or opinion).
16. The method of claim 15, wherein the intermediate credibility checking layer comprises a smart contract (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because generally linking the use of the judicial exception to a particular technological environment or field of use) that automatically validates the confidence level against the required threshold of confidence (abstract; mental processes; observation, evaluation, judgment, or opinion).
17. The method of claim 16, wherein the smart contract automatically notifies one or more stakeholders that the confidence level is validated against the threshold of confidence (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).

Regarding claim 18, see the foregoing rejection of claim 1, for all limitations except the following:
18. A computer program product for validating sensor data prior to submitting to a blockchain, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity), the program instructions executable by a processor (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions) to cause the processor to:
... .

Regarding claim 19, see the foregoing rejection of claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-4, 11-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference EP 3975077 A1 (inventor’s name unavailable).
Regarding claim 1, reference EP 3975077 A1 discloses a validation method applied to sensor data prior to submitting to a blockchain, comprising:
receiving a sensor (first or second sensor; see paragraph 50) captured result at an application (software used to implement process; see paragraph 44);
applying the sensor captured result to a domain-specific statistical model (regression model; see paragraph 55) of expected range of variability (confidence band; see paragraph 58) of measured results to extract a distribution of expected sensor values (supra);
computing a confidence value (cumulative deviation; see paragraph 58) in the sensor captured result using the domain-specific statistical model;
validating the confidence value against a required threshold of confidence (checking whether within confidence band; see paragraph 58); and ... .
Reference EP 3975077 A1 does not disclose the highlighted limitations:
submitting the sensor captured result for appending to the blockchain if the confidence level is validated against the threshold of confidence.
Examiner takes official notice that it is well-known and common knowledge to store information in a distributed ledger.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Reference EP 3975077 A1, to include submitting the sensor captured result for appending to the blockchain if the confidence level is validated against the threshold of confidence, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.

Regarding claim 2, reference EP 3975077 A1 does not teach the highlighted limitations:
receiving a sample geolocation at the application; and
submitting the sample geolocation to the blockchain.
Examiner takes official notice that it is well-known and common knowledge to obtain geolocation information and to store geolocation information associated with a blockchain.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of reference EP 3975077 A1 to include receiving a sample geolocation at the application; and submitting the sample geolocation to the blockchain, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 11, reference EP 3975077 A1 does not disclose the highlighted limitations:
receiving a universally unique identifier associated with the captured results; and
validating the sensor that produced the sensor captured result using the universally unique identifier.
Examiner takes official notice that it is well-known and common knowledge to obtain a universally unique identifier with sensed results, and to validate the results with the identifier.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of reference EP 3975077 A1 to include receiving a universally unique identifier associated with the captured results; and validating the sensor that produced the sensor captured result using the universally unique identifier, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 12, reference EP 3975077 A1 further teaches the method of claim 1, wherein the captured results are appended to the blockchain only if the confidence level is validated against the threshold of confidence (this is inherent in the rejection of claim 1).
Regarding claim 13, reference EP 3975077 A1 does not disclose the highlighted limitations:
receiving user information associated with the sensor captured result; and
appending the user information to the sensor captured result for submission to the blockchain.
Examiner takes official notice that it is well-known and common knowledge to receive user information along with data and to append the user information with the data when appending to a blockchain.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of reference EP 3975077 A1 to include receiving user information associated with the sensor captured result; and appending the user information to the sensor captured result for submission to the blockchain, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395. 

Regarding claim 14, reference EP 3975077 A1 does not disclose the highlighted limitations:
updating a world state database with the sensor captured result.
Examiner takes official notice that it is well-known and common knowledge to update a world state database.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the invention of reference EP 3975077 A1 to include updating a world state database with the sensor captured result, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 15, reference EP 3975077 A1 further teaches the method of claim 1, wherein the validation method is performed at an intermediate credibility checking layer that validates the sensor captured data (see paragraph 58) prior to appending the sensor captured data onto the blockchain (this follows from the modification in the rejection of claim 1).
Regarding claim 18, see the foregoing rejection of claim 1, for all limitations except the following.
Reference EP 3975077 A1 further teaches a computer program product for validating sensor data prior to submitting to a blockchain, the computer program product comprising a computer readable storage medium (see paragraph 44) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (see paragraph 44) to:
... .

Regarding claim 19, see the foregoing rejection of claim 15.


Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "apply the sensor captured result to a domain-specific statistical model of expected range of variability of measured results to extract a distribution of expected sensor values ... compute a confidence value in the sensor captured result using the domain- specific statistical model ... a sensing device comprising a Universal Unique ID and a sensor element that generates the sensor captured result, wherein the sensing device is made of paper and performs chemical measurement of the sample using colorimetric reagents", in combination with the remaining claim elements as set forth in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852                   

/ROY Y YI/               Primary Examiner, Art Unit 2852